Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant communication on 05/23/2022 with claims 1-10, 21-30  are pending in the Application.  
	Applicant arguments  in the communication on 05/23/2022 with the Office are persuasive therefore the rejections of claims 1-10  issued by the Office Action on 02/23/2020 are withdrawn, since new claims 21-30 depend on and have all the limitations of  the allowable claim 1, they are rejoined and allowed. 
 
Reason for allowance
 
 
2.	Claims 1-10, 21-30  are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed METHOD 
having the limitations/steps:
--"implanting the first dielectric layer with a species;
depositing a second dielectric layer on the first dielectric layer; and
implanting the second dielectric layer with the species, wherein the first dielectric layer and the second dielectric layer are formed of a same dielectric material.”--.
In combination with all other limitations /steps as recited in claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897